NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
KEVIN L. HOBSON,
Petition,er,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent. .
2012-3048 _
Petition for review of the Merit Systems Pr0tection
Board in DE3330110269-I-1.
ON MOTION
ORDER
The Department of Veterans AH`airs moves to reform
the caption to name the Merit Systems P1'0tection B0ard as
the respondent.
PuJ.'suant to 5 U.S.C. § 7703(a)(2), the B0ard is
designated as the respondent when the Board's decision
concerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case.

HOBSON V. MSPB 2
Accordingly,
IT Is ORDERED THAT:
(1) The motion is granted The revised official cap-
tion is reflected above.
(2) The Board should calculate its brief due date from
the date of filing of this order.
FoR THE CoURT
FEB 22 2012
Date
/s/ J an Horbaly
J an Horb aly
Clerk "
cc: Kevin L. H0bson
Sara Rearden, Esq. u.s. cuun10FAPP
K. E11zabeth Witw@r, ESq. T"EFE°5“AL°'“°"
319 FEB 22 2012
JAN HORBALV
CLERK
. FlLED
EALS
l'l'
FOH